Per Curiam,
In the opinion of the court below in banc, it is stated, “The appellant who appears in propria persona is not a member of the bar, and labors under the disadvantage of not distinguishing in his brief between matters proper for consideration on a motion for a new trial and on a motion for judgment non obstante veredicto.” The same difficulty , is presented on this appeal, in which a very complicated state of facts is presented in a very ingenious manner, but in the light of the record as presented *68we cannot consider a number of tbe assignments of error. After an examination of the whole record we are convinced that tbe defense was fairly and rightfully presented to tbe jury, under a proper issue. For tbe reasons given by tbe court below in refusing tbe motion for judgment non obstante veredicto, tbe judgment is affirmed.